Citation Nr: 0816505	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
January 1966.  The veteran died in March 2002 and the 
appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO). 

The February 2006 statement of the case listed an additional 
issue related to the absence of a timely appeal with respect 
to the original denial of the appellant's claim in August 
2002.  While this matter will be fully addressed in this 
decision below, the appellant has at no point, including in 
her July 2005 notice of disagreement, expressed a desire for 
a formal adjudication of the issue of whether a timely 
substantive appeal had been filed to the Board following the 
August 2002 denial.  


FINDINGS OF FACT

1.  The appellant was notified of an August 2002 rating 
decision denying her claim for service connection for the 
cause of the veteran's death in August 2002; she did not 
perfect an appeal to the Board with respect to this decision 
and this decision is final. 

2.  The appellant has not submitted any evidence since the 
August 2002 rating decision that raises a reasonable 
possibility of substantiating the claim for service 
connection for the cause of the veteran's death.      



CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).   

2.  The appellant has not submitted new and material evidence 
to reopen the claim for entitlement to service connection for 
the cause of the veteran's death; therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to the initial adjudication which gave rise 
to this appeal, the RO advised the claimant of the 
information necessary to substantiate the claim at issue in a 
December 2004 letter.  She was also informed of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  She was also told to provide any relevant 
evidence or information in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The December 2004 letter was also fully compliant with the 
notice requirements for claims to reopen set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA has obtained the service medical records and made 
reasonable efforts to obtain relevant post-service records 
adequately identified by the appellant.  Specifically, the 
information and evidence that have been associated with the 
claims file includes private clinical records and the 
appellant's own statements she presented.  Thus, the Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including cancerous tumors, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's  death.  38 C.F.R. § 3.312(b), 
(c).

An August 2002 rating decision denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The appellant was informed of this decision in August 2002.  
She filed a notice of disagreement with respect to this 
decision but she did not perfect an appeal to the Board 
following the issuance of an August 2003 statement of the 
case.  As such, the August 2002 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  

While the appellant has indicated that her claim should not 
have been "closed" by the RO following her failure to 
respond to the August 2003 statement of the case  because she 
had been "waiting for an answer" since 2003 but "[d]id not 
receive any forms to fill out," the claims file does not 
document that the August 2003 statement of the case, with the 
enclosed VA Form 9 for the appellant to complete if she 
wished to final an appeal to the Board, was returned by the 
United States Postal Service as undeliverable.  In addition, 
there is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption.")  In this case, there is simply no evidence to 
rebut the presumption that the appellant was provided with 
the August 2003 statement of the case and enclosed VA Form 9  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Evidence of record before the RO at the time of the August 
2002 rating decision included the veteran's death 
certificate, which showed that he died from acute myelogenous 
leukemia in March 2002.  Also of record were the service 
medical records, to include the January 1966 separation 
examination, which did not reveal any evidence of leukemia.  
Service connection was not in effect for this condition or 
any other condition at the time of his death.  The private 
clinical records indicate the veteran was first diagnosed 
with leukemia in 1998, and there was no competent evidence 
before the RO in August 2002 linking leukemia to service.  In 
addition to referencing these facts in its August 2002 
denial, the RO also noted that leukemia is not one of the 
conditions presumed to have been the result of exposure to 
Agent Orange.  See 38 C.F.R. § 3.309(e) (2007).  
 
The appellant was informed by letter in December 2004 of the 
necessity of providing new and material evidence to reopen 
her claim for service connection for the cause of the 
veteran's death.  However, the appellant did not respond to 
this letter with the submission of any evidence, much less 
evidence raising a reasonable possibility of substantiating 
the claim.  Therefore, as new and material evidence has not 
been received, the claim of entitlement to service connection 
for the cause of the veteran's death is not reopened.  As new 
and material evidence to reopen the finally disallowed claim 
for service connection for the cause of the veteran's death 
has not been submitted, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

 



ORDER

New and material evidence having not been received, the 
appeal to reopen the claim for service connection for the 
cause of the veteran's death is denied.  

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


